Citation Nr: 1132277	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  04-41 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for schizoaffective disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to January 1966 and from December 1969 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which increased the Veteran's disability ratings for schizoaffective disorder to 30 percent and for bilateral hearing loss to 20 percent.  
 
In a statement dated on February 16, 2006 and received by the RO on February 27, 2006, the Veteran stated that he wanted to withdraw his request for a Travel Board hearing.  His request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2010).  

In July 2009, the Board denied a disability rating in excess of 20 percent for bilateral hearing loss and remanded the issue of disability rating in excess of 30 percent for schizoaffective disorder for additional development.  This issue is again before the Board for further appellate review. 

The Board notes that claim for a TDIU rating has been raised by the evidence of record.  Pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), explained in detail below, this issue will be addressed in the remand portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire pendency of this appeal, the Veteran's schizoaffective disorder has been manifested by chronic, moderate symptoms of recurring episodes of depression, anxiety, anger, sleep disturbances due to nightmares, flashbacks, memory impairment, delusions and paranoia, intermittent audiovisual and olfactory hallucinations, moderate to severe impairment in social functioning, moderate impairment in occupational functioning disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships and a Global Assessment of Functioning (GAF) scores ranging from 45 to 70, with the majority at 50, reflecting moderate symptoms such as occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as few friends, conflicts with peer or coworkers.

2.  The Veteran's schizoaffective disorder is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 50 percent, but no higher, for service-connected schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.159, 4.1-14, 4.130, Diagnostic Code 9205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a July 2003 letter sent to the appellant that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.  

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA medical records and examination reports, non-VA medical records and lay statements have been associated with the record.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2009 remand.  Specifically, the RO was instructed to ask the Veteran to identify all health care providers who have treated him for his psychiatric disability and obtain records from the identified providers and to provide the Veteran with a VA psychiatric examination to determine current nature and severity of his service-connected psychiatric disability and to classify the Veteran's symptoms as to whether they were associated with his service-connected disability or another, nonservice-connected psychiatric disability.  The Board finds that the RO has complied with these instructions by providing the Veteran with notice that he could submit private medical records of his own, which he did, and by obtaining additional VA medical records showing ongoing psychiatric treatment.  In addition, the Veteran was provided with a VA examination in August 2009 which substantially complies with the Board's August 2009 remand instructions.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where service connection has already been established and an increase in the disability rating is at issue, as in the present case regarding the Veteran's increased rating claims, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the Court, in Hart v. Mansfield, 21 Vet. App. 505 (2007), held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C. § 5110.  Accordingly, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

The Veteran has contended that his service-connected schizoaffective disorder is more severe than is reflected by his current 30 percent disability rating and that he therefore warrants a higher rating.  

The Veteran's service-connected anxiety reaction with personality disorder is rated under Diagnostic Code 9205, pertaining to schizophrenia, residual type, other and unspecified types.  Diagnostic Code 9205 is to be rated under the General Rating Formula for Mental Disorders, and provides that a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (such as retention of only highly learned material, forgetting to complete tasks), impaired judgment or abstract thought, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stressed that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for a rating specialist to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV, p. 32).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  A GAF score in the range of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran contends that his service-connected schizoaffective disorder is more severe than is reflected by his 30 percent disability rating.  

A July 2003 VA examination report shows that the Veteran reported that he felt harassed at work and that he was depressed.  He also indicated that he forgot certain dates and that he had been confused or lost when out of home.  Upon examination, the Veteran was alert and oriented times three.  His mood was anxious and slightly depressed, his affect was constricted and his attention was good.  His concentration and memory were fair and his speech was clear and coherent.  He was able to give specific details about his history and treatments, and he was not hallucinating, homicidal or suicidal.  His insight and judgment were fair and he exhibited good impulse control.  The examiner noted that the Veteran had presented some delusions, paranoia and problems at work.  He had claimed memory loss and had presented depression and impulsive desires.  The diagnosis was schizoaffective disorder and paranoid personality features, with a current GAF of 70.

September, October and November 2003 VA medical records show that the Veteran had good grooming and hygiene, good eye contact, spontaneous speech, a full range of aspect, thought process that was coherent, relevant and logical and thought content that was free of suicidal or homicidal ideations.  He had no perceptual disturbances and good insight and judgment.  VA treatment records show that the Veteran was assigned GAF scores of 65. 

A January 2004 psychiatric treatment record shows that the Veteran reported hearing voices of good spirits telling him good things because they were there to protect him.  He also indicated that he had been having nightmares and episodes of reliving situations that occurred in Vietnam when his life was in danger, and had severe anxiety.  He denied feeling sad, a loss of interest in activities, change in appetite, crying spells, weight loss or gain, and trouble sleeping at night.  He also denied poor concentration, feelings of worthlessness or guilt, ideations of self harm or harm to others, decreased need for sleep, racing thoughts, distractability, increased goal directed activity or excessive involvement in pleasurable activities.  Upon examination, he had good grooming and hygiene, good eye contact, and was cooperative.  His speech was spontaneous, adequate in volume and production and was fluent.  His mood was tense, his affect was appropriate, and his thought process was coherent, logical and relevant with no racing thoughts.  His thought content did not include suicidal or homicidal ideation, and he did not have any auditory or visual hallucinations or illusions.  He was alert and oriented times three, with recent and remote memory intact and good concentration and attention.  His insight and judgment were good.  The diagnostic impressions were psychotic disorder not otherwise specified, dementia, Alzheimer's type by history, and a rule out of PTSD.  He was assigned a GAF score of 65.

An August 2004 private Psychiatric Evaluation shows that the Veteran reported that, in 2003, the problems with harassment at his job increased, deteriorating his mental well-being.  He was complaining of symptoms which had been absent since the beginning of his treatment in 1976.  Upon examination, he was restless, anxious and delusional with ideas of self-reference and persecution.  He talked in a loud tone of voice, had poor aggravation control and became easily irritated and insulted.  The examiner noted that he recently had flashbacks to Vietnam and homicidal thoughts about some of his supervisors.  He reported that he heard voices talking to him and that he had a sudden loss of interest in things he used to enjoy.  His attention span was short and he was easily distracted.  He was well oriented in the three spheres and his memory for immediate events was adequate, although he had some flight of ideas and mental blocking when under stress.  His judgment and insight were fair at that time.  He was diagnosed with major depression with psychotic features and posttraumatic stress disorder with a question of schizoaffective disorder, chronic with acute exacerbation, depressive type.  He was assigned a GAF of 50-55.  

VA medical records showing treatment for various medical disorders from November 2003 through June 2005 reflect that the Veteran was alert and oriented in time, place and person, and was well groomed.

A December 2005 VA medical record reflecting psychiatric treatment shows that the Veteran was diagnosed with schizophrenia, residual type, and dementia, Alzheimer's type by history, with a history of schizophrenia, schizo-affective type with paranoid features and a history of major depressive disorder with psychotic features.  Upon examination, the Veteran had adequate hygiene and was appropriately dressed, was cooperative, with a depressed mood.  His affect was appropriate and his speech was at a low pitch.  There were no audiovisual hallucinations and no illusions.  No delusions, self harm ideas, homicidal ideas, ideas of reference, persecution, or aggression were detected.  The Veteran's thought process was coherent, relevant and logical, and he was oriented in all spheres.  He had problems recalling recent and immediate events, but was good in remote events.  His judgment and insight were fair.  He was assigned a GAF score of 50.

A May 2006 VA neurological disorders examination report shows that the Veteran was diagnosed with Alzheimer's disease in the year 2000, which was slowly progressive.  The examination report referred to a November 2003 summary of psychiatric findings, which detailed the Veteran's complaints regarding memory loss, which included that he was repetitive, had difficulty recalling recent events, frequently misplaced objects, and had word finding problems.  He also reported that he had difficulty following complex trains of thought and driving, since he became disoriented.  He was passive and irritable, and he had auditory hallucinations, hearing voices of Vietnam soldiers and olfactory hallucinations, smelling feces and burned people.  The Veteran's wife indicated that he would experience nightmares, during which he would start talking and say that he was going to kill someone.  The examiner noted that the Veteran had early dementia of the Alzheimer's type, and that, although not constantly, the Veteran forgot vital information and procedure that interfered with his performance on the job and in the home, including management of finances. 

A September 2006 private psychiatric report shows that the Veteran was depressed and anxious because he felt he was unable to work.  He reported memory problems and flashbacks to Vietnam.  He denied any suicidal or homicidal ideations.  The examiner noted that the Veteran needed to continue psychiatric treatment indefinitely, that his condition was of a chronic nature and that he had poor tolerance and frustration level as a result of his many medications used to treat his conditions.  His insight toward his condition was fair.  The examiner indicated that working at any job that required some pressure or demand would exacerbate his condition, and that he had tried to return to work several times with great difficulty exacerbating his ongoing physical and mental conditions.  The examiner noted that, because of his emotional condition, the Veteran could become a danger to himself or others without adequate psychiatric treatment.  He was diagnosed with chronic schizoaffective disorder, depressive type with a question of chronic major depressive disorder and chronic posttraumatic stress disorder.  He was assigned a GAF score of 45-50.  

A March 2007 VA medical record shows that the Veteran was diagnosed with schizophrenia, residual type, dementia, Alzheimer's type by history, a history of schizophrenia - shizoaffective disorder with psychotic paranoid features, a history of major depressive disorder with psychotic features and cognitive dysfunction.  The Veteran reported arguing with his daughter and having flashbacks and nightmares of Vietnam events.  Upon examination, he was cooperative and had adequate hygiene and was appropriately dressed.  His mood was depressed, his affect was appropriate and his speech was at a low pitch.  He had no audiovisual hallucinations and no illusions.  There were no delusions, self harm ideas, homicidal ideas, ideas of reference, ideas that he was being persecuted or ideas of aggression.  His thought process was coherent, relevant and logical.  He was oriented in all spheres.  He had problems recalling recent and immediate events, but was good with remote events.  His judgment and insight were fair.  He was assigned a GAF score of 50.

A May 2007 VA examination report shows that the Veteran reported that he had trouble sleeping with nightmares four times a week which were moderate and that he had flashbacks of his military tours on a daily basis which were severe.  He also indicated that he noticed smells other people did not perceive on a daily basis which were severe and hear voices telling him he must go out on a convoy on a daily basis which were severe.  Upon examination, his speech was spontaneous, his affect was restricted, his mood was good and his attention was intact.  He was oriented to person, time and place.  His thought process and content were unremarkable and he had no delusions.  The Veteran understood the outcome of his behavior and that he had a problem.  The examiner noted that the Veteran had sleep problems that interfered with his daily activities and that he had auditory and olfactory hallucinations.  The Veteran did not have obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His recent memory was moderately impaired and his remote and immediate memory was normal.  The examiner noted that the Veteran reported emotional symptoms, mainly depression.  He also convincingly denied suicidal or homicidal ideations but admitted self-harm ideas several weeks ago with no plan.  In terms of emotional symptoms, personality screening data revealed the presence of significant emotional disturbance, particularly related to bodily concerns, unusual thought processes, and depressive symptomatology.  The examiner concluded that available test results were mostly on the average to above average range, nonetheless, some of the results showed some difficulties that tended to be associated with attention and concentration problems produced or exacerbated by emotional symptoms.  The examiner noted that the Veteran underwent a Social Work Survey in order to report the Veteran's behavior and other activities.  He was visited without previous notification to him or his family.  The examiner noted that the Veteran has experienced PTSD throughout his life, manifested by auditory, visual and small hallucinations, recurrent nightmares, insomnia, poor tolerance to noise, stress, anxiety and anger.  He was stable with medication and psychiatric therapy.  The examiner noted that the Veteran was retired.  He was diagnosed with chronic schizophrenia, residual type.  The examiner did not find any other mental disorder.  He was assigned a GAF of 70.

VA medical records showing treatment from June 2007 to June 2008 show that the Veteran was alert in all three spheres and was open and cooperative with good attention span, coherent and concrete.  The examiner noted that the Veteran had been retired from the post office for two years, and that he had experienced many disciplinary actions which were associated with his mental illness, short temper, anger and absenteeism.  He indicated that he experienced sleeping difficulties and frequent nightmares of his war experience.  The examiner noted that the Veteran experienced PTSD throughout his life, manifested by auditory, visual and smell hallucinations, recurrent night mares, insomnia and poor tolerance to stress, anger and anxiety.  The Veteran was enrolled in therapy for depression.  The examiners assigned GAF scores of 50.

VA medical records showing treatment from January 2008 through March 2009 show that the Veteran was diagnosed with schizophrenia, residual type, dementia, Alzheimer's type by history, a history of schizophrenia - shizoaffective disorder with psychotic paranoid features, a history of major depressive disorder with psychotic features and cognitive dysfunction.  The Veteran reported arguing with his daughter and having flashbacks and nightmares of Vietnam events.  Upon examination, he was cooperative and had adequate hygiene and was appropriately dressed.  His mood was depressed, his affect was appropriate and his speech was at a low pitch.  He had no audiovisual hallucinations and no illusions.  There were no delusions, self harm ideas, homicidal ideas, ideas of reference, ideas that he was being persecuted or ideas of aggression.  His thought process was coherent, relevant and logical.  He was oriented in all spheres.  He had problems recalling recent and immediate events, but was good with remote events.  His judgment and insight were fair.  He was assigned a GAF score of 50.

The Veteran submitted several lay statements in January 2009.  These letters, written by the Veteran's friends and associates, describe the Veteran's psychiatric symptoms of paranoia, reliving his Vietnam combat experiences, social isolation, anger and depression.

An August 2009 VA psychiatric examination shows that the Veteran indicated that he saw images and heard them talking, and described these events as flashbacks.  He indicated that these incidents happened day and night, three to four times per day.  The Veteran described his relationships with his wife, children and grandchildren as good, and indicated that he kept in contact with friends.  The Veteran indicated that he became aggressive at times, turning over waste baskets at public places because a voice told him to do it.  Upon examination, his psychomotor activity and speech were unremarkable.  He was cooperative and attentive with the examiner, and his affect was appropriate.  His mood was depressed, and his was noted to be easily distracted.  His orientation was intact to person, time and place, and his thought process and content were unremarkable.  He had no delusions, and he understood the outcome of his behavior.  In terms of his insight, the Veteran partially understood that he had a problem.  He indicated that he had audio and visual hallucinations, but that these were not persistent. The Veteran did not have obsessive/ritualistic behavior, panic attacks, suicidal or homicidal thoughts.  He had good impulse control and no episodes of violence.  His remote, recent and immediate memory was normal.  The Veteran related a stressful event that he alleged happened during active duty, and indicated that he suffered from recurrent distressing dreams of the event, and acting or feeling as if the traumatic event was recurring.  He made efforts to avoid activities, places or people that arouse recollections of the trauma.  He had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance and exaggerated startle response.  The diagnosis was schizoaffective disorder, depressive type, with PTSD symptoms.  He was assigned a GAF of 65.  The examiner noted that the criteria for PTSD were not met.  He indicated that, in his opinion, the most likely diagnosis was schizoaffective disorder, although the Veteran contended that he had recurrent flashbacks and nightmares related to his war experiences, the more significant symptomatology stemmed from affective or mood disorder as well as psychotic ones.  The examiner noted that there was a strong possibility that he might have developed acute stress disorder with marked dissociative symptoms in 1974, but, unfortunately, since the diagnosis of PTSD was not available at that time, criteria for PTSD were not taken into account.  The examiner noted that, pursuant to the DSM-IV, schizoaffective disorder implied "uninterrupted period of illness, during which, at some time, there is either a major depressive episode, a manic episode, or a mixed episode concurrent with symptoms that meet criterion for schizophrenia...during the same period of illness, there have been delusions or hallucinations for at least two weeks in the absence of prominent mood symptoms."  The examiner found that the Veteran's longitudinal course was more compatible with this diagnosis.  PTSD, as already mentioned, needs, in addition to exposition to a traumatic event in which actual or threatened death or serious injury or threat to the physical integrity of self or others and a particular response as per the DSM-IV-TR, at least one re-experiencing, at least three avoidance symptoms and at least two hyper arousal symptoms.  The examiner noted that there was no evidence of these in the past or the present in available records.  Dementia of the Alzheimer's type is an exclusion diagnosis when all irreversible causes of dementia have been ruled out.  It was the examiner's opinion that memory deficits were secondary to the Veteran's formal psychiatric condition including depression and benzodiazepine dependence.  Also, the examiner noted that the clinical history was not compatible with this diagnosis.  Depression was part of the Veteran's schizoaffective disorder as already stated.  

An October 2009 VA medical record shows that the Veteran was diagnosed with schizophrenia, residual type, dementia, Alzheimer's type by history, a history of schizophrenia - shizoaffective disorder with psychotic paranoid features, a history of major depressive disorder with psychotic features and cognitive dysfunction.  The Veteran reported arguing with his daughter and having flashbacks and nightmares of Vietnam events.  Upon examination, he was cooperative and had adequate hygiene and was appropriately dressed.  His mood was depressed, his affect was appropriate and his speech was at a low pitch.  He had no audiovisual hallucinations and no illusions.  There were no delusions, self harm ideas, homicidal ideas, ideas of reference, ideas that he was being persecuted or ideas of aggression.  His thought process was coherent, relevant and logical.  He was oriented in all spheres.  He had problems recalling recent and immediate events, but was good with remote events.  His judgment and insight were fair.  He was assigned a GAF score of 50.

An October 2009 private psychiatric evaluation shows that the Veteran had adequate hygiene and was appropriately dressed and cooperative, with no pathology seen in ambulation.  The Veteran was coherent, illogical at times, and relevant with a loud voice and clear articulation.  He was oriented in three spheres, his affect was appropriate, and his mood was anxious and irritable.  His intermediate and recent memory was affected.  He denied suicidal or homicidal ideation, and was not actively hallucinating, but had complained of auditory and olfactory hallucinations and slight referential ideas.  He reported nightmares re-experiencing Vietnam, negativistic ideas, insecurity, fears, avoiding public places, multiple somatic complaints, nightmares and flashbacks.  His attention and concentration were diminished, his judgment was poor and his insight was diminished.  The examiner diagnosed PTSD and a history of schizoaffective disorder, and paranoid traits.  He assigned a GAF score of 45.  The private examiner noted that the Veteran's symptoms were not totally controlled.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The Board notes that the Veteran has been diagnosed with several different psychiatric disorders over the appeals period, to include schizoaffective disorder and paranoid personality features, psychotic disorder not otherwise specified, dementia, Alzheimer's type by history, PTSD, a history of major depressive disorder with psychotic features and cognitive dysfunction.  The August 2009 VA examiner clarified the Veteran's diagnoses, indicating that the appropriate diagnosis was schizoaffective disorder.  He noted that, while the Veteran had some PTSD symptoms, he did not meet the DSM-IV criteria for a diagnosis of PTSD, and that the Veteran's depression was part of his service-connected schizoaffective disorder.  The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  In the instant case, although the Veteran has been diagnosed with other psychiatric disabilities, these disabilities have primarily been attributed to his service-connected schizoaffective disorder.  Accordingly, the Board has considered all of the Veteran's psychiatric symptoms.

The Veteran's symptoms, taking into account his treatment history and his assessed GAF score on recent examination, are consistent with a finding of chronic occupational and social impairment manifested by symptoms of recurring episodes of depression, anxiety, anger, sleep disturbances due to nightmares, flashbacks, memory impairment, delusions and paranoia, intermittent audiovisual and olfactory hallucinations, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran's GAF scores have ranged, over the appeals period, from 45 to 70, with the majority at 50, reflecting moderate symptoms such as occasional panic attacks or moderate difficulty in social, occupational, or school functioning such as few friends, conflicts with peer or coworkers.  The Board finds that the overall picture of the Veteran's current schizoaffective disorder symptoms and his GAF scores assigned by the VA examiner indicate that the Veteran's current condition more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.  The Veteran's schizoaffective disorder disability picture falls within the criteria for a 50 percent rating, and the preponderance of the evidence is against entitlement to a disability rating of 70 percent.  Significantly, the evidence of record is totally devoid of any report suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation or neglect of personal appearance and hygiene.  The Board finds that the Veteran's psychiatric symptomatology is encompassed in the criteria for a 50 percent disability rating.  Moreover, there is not a state of equipoise of the positive evidence with the negative evidence to otherwise provide a basis for assigning a rating higher than 50 percent at this time.  38 U.S.C.A. § 5107 (West 2002).

Significantly, the Board finds that the medical evidence demonstrates consistently and throughout that, over the entire appeals period, the Veteran meets the criteria for a 50 percent disability rating for his service-connected schizoaffective disorder.  Hart, supra.


ORDER

A disability rating of 50 percent for schizoaffective disorder is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

With regard to a TDIU, the Board notes that the RO has not developed or adjudicated this issue.  The Court recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

In this regard, VA's Office of General Counsel has stated that when the issue of entitlement to a TDIU for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board would have jurisdiction to consider the TDIU issue.  If the Board determines that further action by the RO is necessary with respect to TDIU, the Board should remand rather than refer the TDIU issue for further development.  See VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of General Counsel also stated that when the issue of entitlement to an extraschedular rating or a TDIU rating arises in connection with an appeal in an increased rating case, the Board is not precluded from issuing a final decision on the issue of an increased schedular rating and remanding the extraschedular rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 para. 14, 15 (August 16, 1996).

In the present case, some of the evidence of record reflects that the Veteran may be unemployable due to his service-connected schizoaffective disorder.  The Board initially notes that the Veteran was denied a TDIU rating in February 2007, because the evidence of record at that time reflected that the Veteran was unable to perform his job mainly due to his Alzheimer's disease.  However, since that time,  the Veteran underwent a new VA psychiatric examination in August 2009, during which the examiner associated the Veteran's psychiatric symptoms, including his memory problems, with his service-connected schizoaffective disorder and that, although he was able to maintain a job until 2004 or 2005, he was moderately impaired in terms of social and occupational functioning.  In addition, in a January 2009 lay statement describing the Veteran's psychiatric symptoms, a former co-worker indicated that the Veteran stopped working because of attendance issues.  

The Board finds that this evidence has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

As an initial matter, on remand, the AOJ should send a notice letter to the Veteran for his TDIU claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. 

In addition, the AOJ should provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  See M21-1MR, IV.ii.2.F.25.i.

The Board notes that the Veteran would be entitled to a TDIU rating under 38 C.F.R. § 4.16 (2010).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.

On remand, the RO should determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities and adjudicate his claim under 38 C.F.R. § 4.16.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Accordingly, the case is remanded for the following action:

1.  The AOJ must review the entire file and ensure that all notice obligations have been satisfied in accordance with 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).  In particular, VA must send the appellant a corrective notice, that explains the information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  The claims file must include documentation that the AOJ has complied with VA's duties to notify and assist a claimant.

2.  The AOJ should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the AOJ. See M21-1MR, IV.ii.2.F.25.i.

3.  After completion of the above, the AOJ should adjudicate the appellant's claim for a TDIU rating pursuant to 38 C.F.R. § 4.16, to specifically include whether the Veteran's claim should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  

4.  If any determination remains unfavorable to the Veteran, the Veteran and his representative should be provided with a supplemental statement of the case. The appellant should be afforded an opportunity to respond before the case is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


